         Case: 1:21-cv-01443 Document #: 22 Filed: 03/31/21 Page 1 of 1 PageID #:463
                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS

             THE HEBREW UNIVERSITY OF JERUSALEM,
             PLAINTIFF,                                                 Case number: 1:21-CV 01443

             V.                                                         Judge:

             THE PARTNERSHIPS AND UNINCORPORATED                        Magistrate Judge:
             ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
             ELENA KOTOVA (SILKYBRUSH)
             DEFENDANTS.


                                         ANSWER TO COMPLAINT

       I, Elena Kotova, am an artist and owner of the shop on Etsy (SilkyBrush) being one
of the defendants on the case of Albert Einstein trademark and copyright infringement,
would like to give the explanation to the Court.
       First of all I would like to mention that I am a private person, not a company. All
my works are handmade, I do not mass produce anything.
       I used the image of Albert Einstein in one of my art works. I drew and painted it
myself, I did not copy any of the products of the Hebrew University of Jerusalem. I would
like to explain that I did not know that the image of Albert Einstein is copyright and his
name is a trademark. I did not have any intention to counterfeit Hebrew University of
Jerusalem products or try and get profit using their trademark.
       I would like to emphasize that there is only one work where I used this image. What
is more, I did not sell it, so I did not get any profit. I will delete this work from my shop as
soon as I get access to it (now my shop is suspended by Etsy due to this Legal process). I
will never use this image again in my art.
       I admit that it was a bad mistake to use this image and name without checking it for
copyright, but I really hope that this mistake will not deprive me of the chance to expose
my artwork to the customers. I have been building my shop SilkyBrush on Etsy since
2013 starting with just a few works. Now I have about 400 designs, all developed and
painted by myself. I have never infringed copyright before.
       I am asking the Court to consider the case regarding my Etsy shop SilkyBrush and
my account on Etsy apart from numerous companies counterfeiting copyright products. I
am asking the Court not to disable my Etsy shop SilkyBrush and my account.
Dated: April,2 2021
                                                                                     Respectfully,
                                                                                    Elena Kotova
                                                                         Parkovaya st 16-5 apt 80
                                                                        Petergof, Saint Petersburg

         ED
                                                                                   Russia, 198510
     FIL
       1/2021
                             CP
                                                                               Tel +79052919177
                                                                  Email: elenakotova22@mail.ru
       3/3
               . BRUTO   N
   THOMA.SDG IS T R ICT COURT
CLERK , U .S
